                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO

                  Before the Honorable Gregory B. Wormuth
                       United States Magistrate Judge

                                    Clerk’s Minutes

                                  20‐cv‐262 JAP/GBW

                  Hurd v. Novartis Pharmaceuticals Corporation

                             Date of Hearing: 8/3/2020
                                   (not recorded)

Attorney for Plaintiff:                   Raymond Silverman
                                          Chris Oxx
                                          Justin Kaufman

Attorneys for Defendant:                  Julia Broggi
                                          Andrew Reissaus




Proceedings:                              Rule 16 Scheduling Conference

         Start Time:                      2:10 p.m.
         Stop Time:                       2:48 p.m.
         Total Time:                      38 minutes

Clerk:                                    JLS

Notes:

            The Court made introductions.
            The Court noted that the parties’ proposed discovery timeline is very long at
             eighteen months and proposed bringing the timeline down to fifteen
             months, with the option to extend discovery under the Rule 16 good‐cause
             standard at a later time.
            The parties did not object to shortening the discovery timeline by three
    months, although they noted that the parties have several parallel cases in
    other federal districts, which may impact the flexibility of the parties’
    schedules.
   The Court advised the parties that Local Rule 73.2 permits parties to consent
    to proceed before the pretrial magistrate judge in dispositive matters,
    including trial. The Court emphasized that the decision to consent to
    proceed before a magistrate judge rests with the parties. If the parties agree
    to have the Court move into the presiding role, they must jointly complete
    and submit the appropriate Form AO 85 (which may be found on the Court’s
    website at https://www.nmd.uscourts.gov/forms) to chambers. The parties
    may complete this Form at any time unless and until the parties participate
    in a settlement conference with this Court.
   In accordance with a shortened schedule, the Court adopted the following
    discovery deadlines:

      Discovery ends:                                        11/1/2021
      Pretrial Motions:                                      12/1/2021
      Plaintiff’s Experts:                                   7/21/2021
      Defendant’s Experts:                                   8/21/2021
      Supplementation Under FRCP 26(e):                      10/1/2021

      Deadline for Plaintiff to amend pleadings:             6/1/2021
      Deadline for Defendant to amend pleadings:             7/1/2021
      Deadline for Plaintiff to add parties:                 4/25/2021
      Deadline for Defendant to add parties:                 5/11/2021

   The Court noted the parties’ disagreement concerning the appropriate limit
    on fact depositions, with Plaintiff preferring a max of 15 depositions and
    Defendant preferring a max of 10. After hearing the arguments of the
    parties, the Court decided that it would set the limit at 15 fact depositions
    per side, noting that Defendant could seek a protective order on an
    individual basis if it considers a deposition duplicative.
   The Court noted that the parties did not establish any limit on requests for
    production and asked the parties for their thoughts on an appropriate limit.
    Mr. Silverman noted that the parties have reached up to 100 requests in other
    cases. Mr. Reissaus stated a preference against a limit of 100. The Court
    stated that it would forgo setting any limit on requests for production, in
    light of the parallel litigation and the factual complexities of the case.
   The Court adopted the following discovery limits:

      A maximum of 25 interrogatories per party

                                    2
      A maximum of 25 requests for admission per party
      A maximum of 15 fact depositions per side (limited to 7 hours); no
         limitation on expert depositions

   The Court informed the parties that it would be prepared to address
    discovery disputes through informal status conferences as an alternative to
    lengthy and costly motions practice, and that the parties could take
    advantage of this option by contacting the Court. The Court noted that if the
    parties seek such informal dispute resolution, and it is unsuccessful, they
    will be permitted to engage in motions practice on the dispute thereafter.
    The Court noted that if the parties wish to avail themselves of an informal
    process, the Court will ask the parties to provide written explanations of the
    dispute to assist in the Court’s understanding of the issues involved.
   The Court stated that it would not schedule a settlement conference at this
    time, in light of the lengthy timeline of discovery, but that that it would set a
    status conference five months out to discuss the prospect of settlement at
    that time. After conferring with the parties, the Court set a status conference
    for January 5, 2021 at 10:30 a.m.
   Mr. Reissaus asked the Court about the status of the protective order and
    502(d) order that the parties supplied with the Joint Status Report. The
    Court stated that it would enter the orders shortly.
   Mr. Reissaus asked the Court whether Defendant could pursue a single‐issue
    motion for summary judgment without prejudice to the ability to file a later
    motion for summary judgment on other issues. The Court noted that the
    handling of a motion for summary judgment would be in the hands of the
    presiding judge but stated that a single‐issue motion would not prejudice a
    party’s ability to bring another motion later.
   The Court concluded proceedings.




                                      3
